DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2021 and 09/09/2021 were filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 24-27, 30-33, 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 3, 5-8, 10-13 of U.S. Patent No. 10,346,166 (Patent ‘166, hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because all the features of claims 21, 24-27, 30-33, 36-38 are already included in claimed 1-2, 3, 5-8, 10-13 of Patent ‘166. See tables below.
Table I:
Current Application 17/128972
US. Patent No. 10,346,166

1, 2, 3, 5, 11, 12, 13, 15, 6, 7, 8, 10, respectively


Table II:
Current Application 17/128972
US. Patent No. 10,346,166
21. An apparatus comprising: 
one or more processors including a graphics processor, the one or more processors including a plurality of compute blocks; and a memory for storage of data for processing by the one or more processors, including data related to one or more threads for processing; 
wherein the one or more processors are to: 

detect a plurality of threads corresponding to a plurality of workloads associated with tasks relating to the one or more processors; 

determine whether threads of the plurality of threads are similar to each other or have adjacent surfaces in memory; and 

upon determining that a first set of threads of the plurality of threads are similar to each other or have adjacent surfaces in memory, launch threads of the first set of threads using a first set of compute blocks, compute blocks within the first set of compute blocks being adjacent to each other.
1.  An apparatus comprising: 

one or more processors including a graphics 
processor, the one or more processors to: 






detect a plurality of threads corresponding to a plurality of workloads associated with tasks relating to the one or more processors;  

determine a first set of threads of the plurality of 
threads that are similar to each other or have adjacent surfaces, and 

further to physically cluster the first set of threads close together using a first set 
of adjacent compute blocks;  



facilitate vectorized lock operations such that 
multiple operands for the first set of threads are one or more of locked, modified, and written back simultaneously;  and 
read operand width and vector length from a data stream and set or clear lock bits to perform operations on vector data of the data stream based on the operand width and the vector 
length.

	From the tables above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of Patent .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kuesel et al. (US. Patent App. Pub. No. 2015/0020078, "Kuesel" hereafter) in view of Galazin et al. (US. Patent App. Pub. No. 2018/0232935, “Galazin”).
As per claim 21, Kuesel teaches an apparatus comprising: 
one or more processors including a graphics processor, the one or more processors including a plurality of compute blocks (Fig. 1, ¶ [7] and ¶ [32], graphics adapter 26, also Fig. 5, plurality of processing elements 202, ¶ [72]); and 
a memory for storage of data for processing by the one or more processors, including data related to one or more threads for processing (RAM 14, Fig. 1, ¶ [31], and also ¶ [6]); 
wherein the one or more processors are to: 
detect a plurality of threads corresponding to a plurality of workloads associated with tasks relating to the one or more processors (Fig. 6, ¶ [74-75], “After determining the process dimensions for each process of the workload, the computing system analyzes the process dimensions for each process (block 306).  Based on the process dimensions, the processes may be grouped (block 307) into one or more groups such that related processes may be mapped to proximate hardware threads, and such that processes having similar hardware resource requirements may be mapped to different processing elements to reduce processing backlog associated with waiting for hardware resources”); 
determine whether threads of the plurality of threads are similar to each other or have adjacent surfaces in memory; and upon determining that a first set of threads of the plurality of threads are similar to each other or have adjacent surfaces in memory, launch threads of the first set of threads using a first set of compute blocks, compute blocks within the first set of compute blocks being adjacent to each other (as recited above referring to ¶ [75]. See also ¶ [86], “In some embodiments, the processor space may be generated based at least in part on the hardware resources associated with each hardware thread, such that proximate hardware threads may correspond to proximate locations of the processor space.  In addition, hardware threads associated with similar hardware resources may correspond to proximate locations of the processor space”. See further Galazin below).
Kuesel does not expressly teach launch threads of the first set of threads using a first set of compute blocks where the threads are similar.
Galazin teaches a similar method of determining and grouping similar threads (see ¶ [34], “Grouping the plural initial pilot shader programs into the set of initial pilot shader programs may further comprise sorting the initial pilot shader programs of the set of initial pilot shader programs, for example based on similarity of the initial pilot shader programs (e.g. at least coarsely, e.g. not entirely).  For example, initial pilot shader programs that are similar or identical may be represented as being adjacent to each other in an array”. See also ¶ [49]); wherein as described in ¶ [50-52], the method includes executing the thread group of similar or identical threads.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method as taught by the Galazin addressed above to the method as taught by Kuesel, the advantage is to provide a onvenient and efficient way to obtain instructions for graphics application programs (see ¶ [36]).
As per claim 22, as recited above in claim 21, the combined teachings of Kuesel and Galazin also includes wherein similar threads are threads having same or similar composition, assigned tasks, or both (i.e. identical threads).  
As per claim 23, as also addressed in claim 21, the combined Kuesel-Galazin also teaches wherein launching the first set of threads using the first set of computing blocks is to physically cluster the threads of first set of threads together for processing (Kuesel, “proximate locations of the processor space”, and Galazin, “adjacent to each other in an array”).
wherein the one or more processors are further to: determine that threads of a second set of threads of the plurality of threads are disjoined or dissimilar to each other; and launch the threads of the second set of threads on a second set of compute blocks, compute blocks within the second set of compute blocks being separate from each other (Kuesel, ¶ [24], “For example, a first group of processing elements may include one or more vector execution units, while a second group of processing elements may include one or more scalar execution units”). 
As per claim 25, the combined Kuesel-Galazin does also teaches wherein the plurality of compute blocks are backed by one or more shared resources including a cache (Kuesel, ¶ [71], sharing resources, “processes of the workload that work together (i.e., related processes) may be co-located to maximize the sharing of hardware resources”, and also ¶ [61], “Each thread fetch sequencer 174 is dedicated to a particular hardware thread, and is used to ensure that instructions to be executed by the associated thread is fetched into the iCACHE for dispatch to the appropriate execution unit”).  
As per claim 26, the combined Kuesel-Galazin does impliedly teach wherein the graphics processor is co-located with an application processor on a common semiconductor package (Kuesel, ¶ [3], multiple processing cores are often disposed on the same chip , and also Fig. 1 referring to ¶ [32] , application processor 12 and graphics processor 26 are integrated in the same chip).
Claim 27, which is similar in scope to claim 21 as addressed above, is thus rejected under the same rationale.
Claim 28, which is similar in scope to claim 22 as addressed above, is thus rejected under the same rationale.

Claim 30, which is similar in scope to claim 24 as addressed above, is thus rejected under the same rationale.
Claim 31, which is similar in scope to claim 25 as addressed above, is thus rejected under the same rationale.
Claim 32, which is similar in scope to claim 26 as addressed above, is thus rejected under the same rationale.
Claim 33, which is similar in scope to claim 21 as addressed above, is thus rejected under the same rationale.
Claim 34, which is similar in scope to claim 22 as addressed above, is thus rejected under the same rationale.
Claim 35, which is similar in scope to claim 23 as addressed above, is thus rejected under the same rationale.
Claim 36, which is similar in scope to claim 24 as addressed above, is thus rejected under the same rationale.
Claim 37, which is similar in scope to claim 25 as addressed above, is thus rejected under the same rationale.
Claim 38, which is similar in scope to claim 26 as addressed above, is thus rejected under the same rationale.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611